Name: Regulation (EEC) No 688/72 of the Commission of 28 March 1972 amending Regulation (EEC) No 1767/68 on the system of minimum prices for exports to third countries of flowering corms, bulbs and tubers
 Type: Regulation
 Subject Matter: trade;  prices;  agricultural activity
 Date Published: nan

 Avis juridique important|31972R0688Regulation (EEC) No 688/72 of the Commission of 28 March 1972 amending Regulation (EEC) No 1767/68 on the system of minimum prices for exports to third countries of flowering corms, bulbs and tubers Official Journal L 082 , 06/04/1972 P. 0012 - 0012 Finnish special edition: Chapter 3 Volume 4 P. 0100 Danish special edition: Series I Chapter 1972(I) P. 0276 Swedish special edition: Chapter 3 Volume 4 P. 0100 English special edition: Series I Chapter 1972(I) P. 0286 Greek special edition: Chapter 03 Volume 7 P. 0169 Spanish special edition: Chapter 03 Volume 5 P. 0175 Portuguese special edition Chapter 03 Volume 5 P. 0175 REGULATION (EEC) No 688/72 OF THE COMMISSION of 28 March 1972 amending Regulation (EEC) No 1767/68 on the system of minimum prices for exports to third countries of flowering corms, bulbs and tubers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 234/68 1 of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage, and in particular Article 7 (2) thereof; Whereas Article 1 of Commission Regulation (EEC) No 1767/68 2 of 6 November 1968 on the system of minimum prices for exports to third countries of flowering corms, bulbs and tubers, as amended by Regulation (EEC) No 1946/70 3, provides that the minimum export prices should be fixed each year not later than 31 October, with the exception of those for begonias, sinningias, gladioli, dahlias and the lilium species which must be fixed not later than 31 December and that each Member State should communicate each year, before 1 December in respect of begonias, sinningias, gladioli, dahlias and the lilium species and before 15 October in respect of other products covered by the minimum export price system, all information necessary for assessing price trends on international markets and for the fixing of minimum prices; Whereas experience has shown that Member States are not able to supply the information referred to in Article 1 (3) of Regulation (EEC) No 1767/68 within the specified time limits ; whereas, to ensure that that Regulation is correctly applied, the various dates specified for sending this information and, consequently the dates for fixing minimum export prices for various flowering bulbs, should be amended; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Live Plants; HAS ADOPTED THIS REGULATION: Article 1 1. The following shall be substituted for the first two sentences of Article 1 (1) of Regulation (EEC) No 1767/68: "1. The minimum export prices provided for in Article 7 of Regulation (EEC) No 234/68 shall be fixed each year not later than: - 31 March for begonias, sinningias, gladioli, dahlias and the lilium species; - 31 January for other products. These prices shall apply to products harvested after the date on which they are fixed." 2. In paragraph 3 of the same Article, 1 March and 1 January shall be substituted for 1 December and 15 October respectively. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 1 OJ No L 55, 2.3.1968, p. 1. 2 OJ No L 271, 7.11.1968, p. 7. 3 OJ No L 215, 30.9.1970, p. 15. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1972. For the Commission The President S.L. MANSHOLT